Citation Nr: 0003450	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-26 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 for a period of 
hospitalization from August 12, 1996 to February 22, 1997.

3.  Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
June 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Milwaukee, 
Wisconsin Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board has determined that it is necessary to remand the 
issue of entitlement to an increased rating for the service-
connected cervical spine strain; therefore, this issue will 
be addressed in the REMAND appended to the end of this 
decision.  The Board defers consideration of the vocational 
rehabilitation issue in light of the remanded increased 
rating issue.


FINDING OF FACT

The veteran's period of hospitalization at a VA facility from 
August 12, 1996 to February 22, 1997, is not shown to have 
involved treatment for any service-connected disability, to 
include cervical spine strain, for any 21-day period therein.



CONCLUSION OF LAW

The requirements for a temporary total rating in accordance 
with 38 C.F.R. § 4.29 based on VA hospitalization from August 
12, 1996 to February 22, 1997, have not been met. 38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.29 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim for a temporary total disability rating 
for a period of VA hospitalization, from August 12, 1996 to 
February 22, 1997, is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  The Board is satisfied that all 
relevant evidence has been obtained regarding the appellant's 
claim and that no further assistance to him with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

By rating decision dated April 1982, the RO awarded service 
connection for a cervical spine strain.  The veteran has no 
other service connected disabilities.  38 U.S.C.A. § 101(16) 
(West 1991); 38 C.F.R. § 3.1(k) (1999).

According to a hospital discharge summary dated in February 
1997, the veteran was hospitalized at the VA Medical Center 
(VAMC) in Tomah, Wisconsin, from August 12, 1996 through 
February 22, 1997.  He was admitted as a transfer patient 
from the VAMC in Milwaukee Wisconsin, where he had been 
admitted for diabetes mellitus, ketoacidosis.  Upon 
admission, a history of chronic schizophrenia for 20 years 
was noted; the veteran's chief complaint was that he was 
homeless and suffering from diabetes mellitus.  The diagnosis 
on admission was schizophrenia, and the veteran was admitted 
to the psychiatry ward.  On February 22, 1997, he was 
discharged.  The diagnosis at discharge on Axis I was 
Schizoaffective disorder, bipolar type and PTSD provisional.  
The following additional conditions were also noted on Axis 
III: 1) history of anemia; 2) homelessness; and 3) 
questionable diabetes mellitus.  It is noted that these 
records contained no reference to the veteran's service 
connected cervical spine strain.

Upon request, the Tomah VAMC provided a "21 day 
certificate" to the RO in February 1997, which indicated 
that the veteran had been hospitalized for 21 consecutive 
days from August 12, 1996 to February 8, 1997, and the major 
diagnosis for that period of time was schizoaffective 
disorder, bipolar type.

The veteran essentially contends that he was also 
hospitalized and treated for his service connected cervical 
spine strain for over 21 days during this hospitalization; 
and therefore, should be entitled to a total temporary 
evaluation under 38 C.F.R. § 4.29.  Specifically, he alleges 
that he was given medication, Tylenol 3, daily during his 
hospitalization for neck pain, and was given physical therapy 
during the hospitalization as well.  In support of his 
contentions, the veteran cites to a VA Physical Therapy (PT) 
Note, dated August 28, 1996.  

The VA "Physical Therapy Initial Evaluation" report, dated 
August 28, 1996, indicated the veteran was seen for complaint 
of chronic neck pain and headaches beginning on August 19.  
The assessment was headaches with chronic neck pain.  The 
veteran was instructed in and given instructions sheets for a 
home exercise program.  He was also to be seen three times a 
week, for two weeks, for ultrasound and hydrocollator pack 
therapy.  

Pursuant to 38 C.F.R. § 4.29 (1999), a total disability 
rating will be assigned when it is established that a 
service-connected disability has required hospital treatment 
in a VA hospital for a period in excess of 21 days.  Even if 
the admission was not for treatment of such disability, such 
an award can be made if treatment for a service-connected 
disorder is instituted and continued for a period in excess 
of 21 days.  Id.

In this case, the period of hospitalization for which the 
veteran seeks a total disability rating was not required for 
treatment of any service-connected disability.  There is no 
reference in the hospital records to any cervical spine 
problem at admission, nor at discharge.  The hospital summary 
reflects that treatment for the period in question was for 
the veteran's psychiatric disabilities, diagnosed as 
schizoaffective disorder, bipolar type, and PTSD provisional.  
The veteran is not service connected for these disabilities.  
Additionally, the veteran's treating physicians at discharge 
noted the veteran's history of anemia, homelessness, and 
questionable diabetes mellitus.  Although, he received 
physical therapy three times a week, for two weeks for his 
service-connected cervical stain during this hospitalization, 
there is no evidence that hospitalized was required for this 
treatment.  

In numerous written statements and testimony provided at 
several personal hearings, the veteran has stated his belief 
that he was hospitalized from August 1996 to February 1997 
for treatment of his service-connected cervical spine strain.  
However, the veteran and his representative do not have the 
necessary medical qualifications, training or expertise to 
give probative opinions on medical issues related to his 
treatment.  Espiritu v. Derwinski, 2 Vet. App. 363 (1992); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996).  Thus, the Board concludes that 
the preponderance of the evidence is against this claim.  


ORDER

Entitlement to a total disability rating for hospitalization 
during the period from August 12, 1996 through February 22, 
1997, is denied.


REMAND

With regard to the issue of an increased rating for cervical 
spine strain, a preliminary review of the record discloses 
that it is unclear whether all pertinent records have been 
obtained in this case.  Specifically, the veteran indicated 
at a June 1999 hearing before the undersigned Member of the 
Board that he had received treatment for his cervical spine 
from a "Dr. Joel" at the VAMC in May 1999.  He also 
indicated that he had been treated in the VA emergency room 
for neck pain on several occasions.  The Board finds that an 
attempt should be made to obtain the records to which the 
veteran has referred.  With respect to the VA records, the VA 
is deemed to have constructive knowledge of those records 
and, in this case, has actual knowledge of the existence of 
those records.  As such, they are considered to be evidence 
which is of record at the time any decision is made, and 
should be associated with the claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In light of the 
foregoing, the Board will defer consideration of the question 
of whether the claim is well grounded.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should attempt to obtain and 
associate with the claims folder, the VA 
treatment records relating to treatment 
by "Dr. Joel" in May 1999, as well as 
all VA medical records of treatment since 
that date.  

2.  When the development requested has 
been completed, the claims for an 
increased rating for cervical stain and 
entitlement to entitlement to vocational 
rehabilitation training should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate period to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 



